                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SCOTT JOHNSON,
                                  11                  Plaintiff,                            No. C 19-06216 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   GILBERT R.H EAKINS, et al.,                          ORDER TO SHOW CAUSE
                                  14                  Defendants.

                                  15

                                  16        This case was set for a case management conference on March 12, 2020, at 11:00 a.m.

                                  17   No one was present when at 11:35 a.m. when this case was called. This order now follows.

                                  18        For the reasons stated above, counsel for both sides shall show cause why this case

                                  19   should not be dismissed for lack of prosecution and for failure to attend the case management

                                  20   conference, duly set and noticed for 11:00 a.m. today. Counsel are ORDERED TO APPEAR ON

                                  21   APRIL 9, 2020, AT 11:00 A.M. Counsel shall serve and file a sworn detailed declaration

                                  22   regarding their failure to appear at least five calendar days before said OSC hearing

                                  23        This order acknowledges that a joint stipulation for dismissal was filed but the Court did

                                  24   not approve the dismissal and the Court does not permit dismissals without prejudice subject

                                  25   to either party reopening the action if settlement is not consummated in sixty days. If the case

                                  26   is to be dismissed, it must be dismissed with prejudice, and a new action filed with new filing

                                  27   fees paid and possibly a new statute of limitations. The effect of the stipulation with the other

                                  28   side would have to be determined in the second action.
                                   1        If the case is dismissed with prejudice at least 48 hours beforehand, then counsel need

                                   2   not appear at the OSC hearing.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: March 12, 2020.

                                   7

                                   8
                                                                                             WILLIAM ALSUP
                                   9                                                         UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
